UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52192 ALPHAMETRIX MANAGED FUTURES LLC (Exact name of registrant as specified in its charter) Delaware 03-0607985 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) c/o ALPHAMETRIX, LLC 181 West Madison 34th Floor Chicago, Illinois 60602 (Address of principal executive offices) (312)267-8400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesý Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý ii ALPHAMETRIX MANAGED FUTURES LLC QUARTERLY REPORT FOR PERIOD ENDED MARCH 31, 2-Q Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS Condensed Statements of Financial Condition (unaudited) Condensed Statements of Operations (unaudited) Condensed Statements of Changes in Members’ Capital (unaudited) Notes to Condensed Financial Statements (unaudited) 1 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 28 Item 4. CONTROLS AND PROCEDURES 28 PART II – OTHER INFORMATION Item 1. LEGAL PROCEEDINGS 28 Item 1A. RISK FACTORS 28 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 Item 3. DEFAULTS UPON SENIOR SECURITIES 29 Item 4. (REMOVED AND RESERVED) 29 Item 5. OTHER INFORMATION 29 Item 6. EXHIBITS 30 SIGNATURES 31 iii PART I – FINANCIAL INFORMATION Item 1:Financial Statements ALPHAMETRIX MANAGED FUTURES LLC Condensed Statements of Financial Condition As of March 31, 2011 (Unaudited) and December 31, 2010 AlphaMetrix Managed Futures LLC (Aspect Series) AlphaMetrix Managed Futures LLC AlphaMetrix Managed Futures LLC (Aspect Series) AlphaMetrix Managed Futures LLC March 31, 2011 March 31, 2011 December 31, 2010 December 31, 2010 ASSETS Investment in AlphaMetrix Aspect Fund - MT0001, at fair value $ Cash at bank Prepaid assets Total Assets $ LIABILITIES REDEMPTIONS PAYABLE $ SUBSCRIPTIONS RECEIVED IN ADVANCE PAYABLES: Accrued sales commission Accrued sponsor's fee Accrued operating costs and administrative fee Total Liabilities MEMBERS' CAPITAL Members (55,099.38 and 50,277.92 units outstanding at March 31, 2011 and December 31, 2010, respectively, unlimited units authorized) Sponsor (8.12 units outstanding at March 31, 2011 and December 31, 2010, respectively, unlimited units authorized) Total Members’ Capital Total Liabilities and Members' Capital $ NET ASSET VALUE PER UNIT Members $ Sponsor See notes to financial statements and the financial statements of AlphaMetrix Aspect Fund - MT0001, attached as exhibit 99.1. - 1 - ALPHAMETRIX MANAGED FUTURES LLC Condensed Statements of Operations For the three months ended March 31, 2011 and 2010 (Unaudited) AlphaMetrix Managed Futures LLC (Aspect Series) January 1, 2011 through March 31, 2011 AlphaMetrix Managed Futures LLC January 1, 2011 through March 31, 2011 AlphaMetrix Managed Futures LLC (Aspect Series)January 1, 2010 through March 31, 2010 AlphaMetrix Managed Futures LLC January 1, 2010 through March 31, 2010 NET INVESTMENT INCOME ALLOCATED FROM ALPHAMETRIX ASPECT FUND - MT0001: Interest income $
